 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDclassified as recurrent and casual employees are temporary seasonalemployees who do not have a sufficient community of interest withthe regular employees to warrant their inclusion in the same unit withthe regular employees 6We shall, therefore, exclude them.As the parties are otherwise in agreement as to the unit, we findthat the following employees at the Employer's Modesto, California,plant, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees, excluding all temporaryseasonal employees, office clerical employees, laboratory technicians orhelpers, the fieldman, plant superintendent, quality control man, thehead floorlady, the foremen, guards, and all other supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]a American Rice Growers Association,115 NLRB 275 As we are excluding temporaryseasonal employees from the unit, we deny the Petitioner's request that the election berefer red until the September-November peakseason.Di Giorgio Wine Company d/b/a Santa Fe Vintage Co.andFood,,Drug&BeverageWarehousemen&ClericalEmployees'Union,Local#595, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case No. 21-RC-5047.March 31, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William G. Wilkerson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Jenkins and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.Petitioner seeks a unit of production and maintenance employeesat the Employer's Los Angeles plant, where bottling and distributingare done.The Employer contends that the petition is barred by acontract executed on November 7, 1956, with the Distillery Workers,whom it refers to as the Intervenor and whose official title is Distillery,Rectifying,Wine and Allied Workers' International Union of120 NLRB No. 41. SANTA FE VINTAGE CO.269America.This Union was duly served with notices addressed to theInternational and to its Local 56 at the same Fresno, California,address, but did not appear at the hearing.A telegraphic request byLocal 56 for a continuance, received just before the hearing andspecifying no reason, was denied.An earlier request for continuance,which neither the Employer nor the Petitioner opposed, was granted,Styling itself an Intervenor, the International organization of theDistilleryWorkers has since filed a motion to adopt as it own theEmployer's brief, which urges the contract as a bar.Although anoriginal brief on behalf of the incumbent Union so filed would beuntimely, we shall-because the Union was not present at the hearingto state its position-grant its request to adopt the brief which wastimely filed by the Employer. In addition, we shall consider themotion a formal intervention on behalf of the International organi-zation of the Distillery Workers based upon the contract interest itasserts.The Petitioner contends that the contract in question isno bar.The Los Angeles plant at which the unit is sought was bought bythe Employer in March 1956. At the same time a winery at Kermanwas also bought.The Di Giorgio Company had operated its plantat Arvin, where its employees have also been represented by the Dis-tilleryWorkers, Local 45, for some years at the time it annexed theLos Angeles and Kerman plants.The Employer has continued tooperate the Los Angeles plant under the name of its predecessor, SantaFe Vintage Co. Before the change in ownership the employees wererepresented by Local 56 of the Distillery Workers, as evidenced byan unsigned agreement dated January 1, 1956, with a terminationdate of May 31, 1957.1This contract with Local 56 contained aunion-security provision, which the new Employer continued to honoralong with the contract as a whole. Board records indicate that Local56 has been out of compliance with Section 9 (f) and (g) since 1953,and with 9 (h) since December 1954. The Employer contends thatthis Local is defunct, alleging that there has been no local activityat the Los Angeles plant since the purchase.The employees at the Kerman plant were also covered by an un-signed contract with the Distillery Workers, Local 45.This was datedOctober 27, 1955.In May 1956 the contracts covering the Los Angeles and Kermanplants were extended to December 31, 1957, by separate addendasigned by "Avis L. Ethridge, International Representative," 1 forLocal 56 and 1 for Local No. 45.The current petition, which affects only the Los Angeles employ-1 This contract named the Union as "Winery, Distillery and Rectifying Workers Unionaffiliatedwith the A F. of L." and designated it for signature purposes as "Winery,Distillery and Rectifying Workers Union #56."_ 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDees,was filed November 1, 1957, approximately 60 days before theDecember 31, 1957, termination date.No automatic renewal clauseis involved, and the petition would be timely if it were not for anadditional addendum.This was executed on November 7, 1956, andreferred to the employees of all three plants of the Employer. Itextended the contractual relation for 4 additional years, to Decem-ber 31, 1961.This addendum-upon which the contract-bar questionturns-reads as follows :ADDENDUM TO AGREEMENT PRESENTLY IN EXIST-ENCE BETWEEN DI GIORGIO WINE COMPANYAND THE WINERY, DISTILLERY, AND RECTIFY-ING WORKERS' UNIONThe parties hereto agree that the Agreements presently in exist-ence between them covering Santa Fe Vintage Company, DiGiorgioWine Company, and the Kerman Winery, are herebyamended to extend the term thereof until December 31, 1961;provided, however, that commencing in the year 1958, the Agree-ments may be reopened for the purpose of discussing wages only,by giving notice as provided in said Agreements.The sameno-strike and work stoppage provisions of the Di GiorgioWinery contract will apply to all said plants.Di GIORGIO WINE COMPANY,B.W. SANBORN,DATED-November 7, 1956.WINERY, DISTILLERY AND RECTIFYINGWORKERS' UNION,Avis L. ETHRIDGE.The Employer takes the position that this November 1956 adden-dum is not a premature extension of the original contract as extended.We find it unnecessary to pass upon this argument in view of thefact that the existing contract, whose term is extended by the adden-dum in question, contains a union-security clause in favor of a con-tracting union which is not in compliance with Section 9 (f), (g),and (h) of the Act. As Section 8 (a) (3) requires that a labororganization entering into a union-security contract shall be in com-pliance or have received a notice to that effect within the preceding12 months, the Board does not allow a contract which does not meetthese requirements to bar an election by another union.'The Em-ployer contends, however, that the contracting union is now theInternationalUnion rather than Local 56, and that, as the Interna-tional is in compliance with Section 9 (f), (g), and (h) of the Act,the lack of compliance by its Local 56 is immaterial.2Mellen-Quincy Manufacturing Co , Inc,98 NLRB 457. SANTA FE VINTAGE CO.271It is true that the November 1956 addendum makes no specificreference to Locals 56 and 45.But it clearly states that the partiesto it are also the parties to the "Agreements presently in existence,"that is, the agreements between the Employer and Locals 56 and 45.Thus it cannot be said that the November 1956 addendum on its facecreates a contract with the International Union alone despite the omis-sion of local numerical designations.We also consider it significantthat the continuing union-security provision of the contract is imple-mented, for the employees in question, by checkoff authorizationswhich specifically run in favor of the Local.These authorizationsare captioned :Initiation Fee and Monthly Dues AuthorizationWinery, Distilling, Rectifying Workers No. 56.The Employer testified that no employee had been discharged pur-suant to the union-security provision and that it had no knowledgewhether its employees were actually required to join Local 56 or onlythe International.Clearly the record before us does not supporta finding that the November 1956 addendum with its union-securityprovision is a contract with the International alone.The Employer further contends that Local 56 has never been anactive local to its knowledge, unlike Local 45, which it considersactive.But this contention by no means establishes that Local 56is defunct and unable to comply. On the contrary, there are definiteindications in the record that Local 56 is not defunct.We note a let-ter written to the Employer several weeks after the addendum wassigned.This letter, by an officer of Local 45 who later became aninternational representative, states that Ethridge, who signed theaddendum, had been relieved of all of his duties with the Winery,Distillery and Rectifying Union Locals Nos. 45, 56, and two others, aswell as his duties as international representative.We note also thatthe telegram requesting a last-minute continuance of the hearing wassent on behalf of Local 56. In addition, the earlier addendum, ofMay 1956, was entered into by the Employer and Local 56 on behalfof the Los Angeles employee here in question, and when asked aboutthis in connection with its contention of local inactivity at this plantsince the beginning of its ownership, the Employer's representativecould offer no explanation.In all the circumstances we find no merit in Employer's contentionthat the current contract existing between it and the Union was madewith the International alone, and that the compliance of the Inter-national makes valid the continuing union-security provision.Thelegal consequence flowing from the noncompliance of Local 56 attachto the contract, which we find no bar to the present petition.'3 SeeFesn'a Tin Can Co Inc,99 NLRB 158;Moench Tanning Co Inc.,114 NLRB 22, 23. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that a question affectingcommerce exists con-cerning the representation of certain employees of theEmployerwithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.4.The parties stipulated that a production and maintenance unitincludingwarehouse employees was an appropriate unit.Theywould exclude truckdrivers, office clerical employees, andsalesmenwho are already bargained for in separate units.Under the existingcontract vintage season employees, who are hired in the fall and workonly from October into December, are defined as temporary or part-time and are not required to become a member of the Union untilthey have worked 60 days during the particular season.Employertook no position as to their inclusion in the unit; Petitioner contendsthat, in line with the contract, they should not be allowedto vote unlessthey have been employed more than 60 days at the time of the election.The record indicates that vintage season employees do not returnfrom year to year. On this record we find that the vintage seasonemployees are temporary employees withno reasonableexpectationof future employment, hence no substantial interest in employmentconditions at the plant.4We shall exclude them from the unit.We find that all production and maintenance employees of Em-ployer at its Los Angeles, California, plant, including warehouse em-ployees and checkers,5 but excluding vintage season employees, truck-drivers, office clerical employees, salesmen, professional and technicalemployees, guards, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Election 6 omitted from publication.]4CompareThe Welch Grape Juice Company,96 NLRB 214,216, where the record showedthat many"noniegular"employees did have a reasonable expectation of substantial futureemployments The record indicates that Employer classifies checkers as warehouse employees.e If Local 56 of the Distillery Workers should achieve timely compliance with Sec-tion 9(f), (g), and(h), the International and/or its Local 56 may be placed on theballot upon application to the Regional Director within 10 days after the issuance ofthisDecision and DirectionLocal Union 219, Retail Clerks International Association, AFL-CIOandCarrollHouse of Belleville,Inc.,J.J.NewberryCompany, W.T. Grant Company, J. C. Penney Company, andS.S.Kresge Company.CasesNos. 14-CB-450, 14-CB-451,14-CB-453, 14-CB-454, and 14-CB-461.April 1, 1958DECISION AND ORDEROn October 31, 1957, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that the120 NLRB No. 48.